Exhibit 10.2

 

EXECUTION COPY

 

Asset Purchase Agreement

 

by and between

 

KOCH PIPELINE COMPANY, L.P.

 

and

 

ONEOK, INC.

 

for the sale of the Mid-Continent NGL Assets

 

Date: May 9, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Article I

   DEFINITIONS    1     1.1    Certain Definitions    1

Article II

   PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES    9     2.1   
Purchase and Sale of Assets    9     2.2    Excluded Assets    10     2.3   
Assumption of Liabilities    11     2.4    Retained Liabilities    11     2.5   
Further Conveyances and Assumptions; Consent of Third Parties    12     2.6   
Bulk Sales Laws    13

Article III

   CONSIDERATION    13     3.1    Consideration    13     3.2    Payment of
Purchase Price    13

Article IV

   CLOSING AND TERMINATION    13     4.1    Closing Date    13     4.2   
Termination of Agreement    14     4.3    Procedure Upon Termination    14    
4.4    Effect of Termination    14

Article V

   REPRESENTATIONS AND WARRANTIES OF SELLER    14     5.1    Organization and
Good Standing    14     5.2    Authorization of Agreement    15     5.3   
Conflicts; Consents of Third Parties    15     5.4    Title to Purchased Assets;
Sufficiency    16     5.5    Intentionally Omitted    16     5.6   
Intentionally Omitted    16     5.7    Financial Statements    16     5.8   
Absence of Certain Changes    16     5.9    Taxes    16     5.10    Real
Property    17     5.11    Tangible Personal Property Leases    17

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

    5.12    Intentionally Omitted    17     5.13    Material Contracts    17    
5.14    Employee Benefits Plans    18     5.15    Labor    19     5.16   
Litigation    19     5.17    Compliance with Laws; Permits    19     5.18   
Environmental Matters    19     5.19    Financial Advisors    20     5.20   
Sufficient Rights    20

Article VI

   REPRESENTATIONS AND WARRANTIES OF PURCHASER    20     6.1    Organization and
Good Standing    20     6.2    Authorization of Agreement    20     6.3   
Conflicts; Consents of Third Parties    21     6.4    Litigation    21     6.5
   Financial Advisors    21     6.6    Financing    21

Article VII

   COVENANTS    22     7.1    Access to Information    22     7.2    Conduct of
the Business Pending the Closing    22     7.3    Consents    23     7.4   
Regulatory Approvals    24     7.5    Further Assurances    25     7.6   
Confidentiality    25     7.7    Intentionally Omitted    26     7.8   
Preservation of Records    26     7.9    Publicity    26     7.10    Use of Name
   26     7.11    Employment and Employee Benefits    27     7.12   
Non-Solicitation    29     7.13    Supplementation and Amendment of Schedules   
29

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

    7.14    Company Guarantees    29     7.15    Allocation of Purchase Price   
30     7.16    Insurance    30     7.17    Transition Services and Software
License    31

Article VIII

   CONDITIONS TO CLOSING    31     8.1    Conditions Precedent to Obligations of
Purchaser    31     8.2    Conditions Precedent to Obligations of Seller    32  
  8.3    Frustration of Closing Conditions    33

Article IX

   INDEMNIFICATION    33     9.1    Survival of Representations and Warranties
   33     9.2    Indemnification by Seller    34     9.3    Indemnification by
Purchaser    34     9.4    Indemnification Procedures    34     9.5   
Limitations on Indemnification    36     9.6    Tax Treatment of Indemnity
Payments    37     9.7    No Consequential Damages    38     9.8    Exclusive
Remedy    38     9.9    No Transfer of Seller’s Indemnities    38

Article X

   MISCELLANEOUS    39     10.1    Payment of Transfer Taxes    39     10.2   
Expenses    39     10.3    Submission to Jurisdiction; Consent to Service of
Process    39     10.4    Entire Agreement; Amendments and Waivers    40    
10.5    Governing Law    40     10.6    Notices    40     10.7    Severability
   41     10.8    Binding Effect; Assignment    41     10.9    Non-Recourse   
42     10.10    Counterparts    42     10.11    Time is of the Essence    42

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

   

10.12

   Specific Performance    42

 

iv



--------------------------------------------------------------------------------

 

Exhibits     

Exhibit A

   Form of § 1445 Certificate

Exhibit B

   Form of Assignment and Assumption Agreement

Exhibit C

   Form of Bill of Sale

Exhibit D

   Forms of Full Assignment and Assumption Agreement for Easements

Exhibit E

   Form of Special Warranty Deed Schedules     

Schedule 1.1(a)

   Knowledge of Seller

Schedule 1.1(b)

   Full Easements

Schedule 1.1(d)

   Excluded Contracts

Schedule 1.1(e)

   Permitted Exceptions

Schedule 1.1(f)

   Purchased Contracts

Schedule 1.1(g)

   FERC Gathering System

Schedule 1.1(h)

   North Lines Pipeline System

Schedule 1.1(i)

   Sterling Pipeline System

Schedule 5.3

   No Conflicts; Consents

Schedule 5.4(a)

   Title Exceptions

Schedule 5.4(b)

   Exceptions to Sufficiency

Schedule 5.7

   Financial Statements Exceptions to GAAP

Schedule 5.8

   Absence of Certain Changes

Schedule 5.9

   Taxes

Schedule 5.10

   Real Property

Schedule 5.11

   Tangible Personal Property Leases

Schedule 5.13(a)

   Material Contracts

Schedule 5.13(b)

   Notices of Default

Schedule 5.14

   Seller Benefit Plans

Schedule 5.15(b)

   Labor

Schedule 5.16

   Litigation

Schedule 5.17

   Compliance with Laws

Schedule 5.18

   Environmental Matters

Schedule 5.20

   Exceptions to Sufficient Rights

Schedule 6.3

   No Conflicts; Consents

Schedule 7.2

   Conduct of Business Pending the Closing

Schedule 7.11(a)

   Employees of the Business

Schedule 7.14

   Company Guarantees

 

v



--------------------------------------------------------------------------------

Asset Purchase Agreement

 

This Asset Purchase Agreement (this “Agreement”), dated May 9, 2005, is made by
and between Koch Pipeline Company, L.P., a Delaware limited partnership
(“Seller”), and ONEOK, Inc., an Oklahoma corporation (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Seller transports, as part of its Mid Continent Division, natural gas
liquids on behalf of shippers in the Sterling Pipeline System, the FERC
Gathering System and the North Lines Pipeline System;

 

WHEREAS, Seller desires to sell, transfer and assign to Purchaser, and Purchaser
desires to acquire and assume from Seller, all of the Purchased Assets and
Assumed Liabilities (as each such term is defined herein) of the Business for
the purchase price and upon the terms and conditions hereinafter set forth; and

 

WHEREAS, certain terms used in this Agreement are defined in Section 1.1;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Certain Definitions.

 

(a) For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
stock, ownership interest or securities, by contract or otherwise.

 

“Business” means the business conducted by Seller of (i) transporting natural
gas liquids on behalf of shippers in the Sterling Pipeline System, the FERC
Gathering System and the North Lines Pipeline System, and (ii) operating
pipelines and other facilities owned by Koch Hydrocarbon, LP or Koch Underground
Storage Company.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day of the year on which national banking institutions
in New York, New York are open to the public for conducting business and are not
required or authorized to close.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Guarantees” means all guaranties, letters of credit, bonds, sureties
and other credit support or assurances provided by Seller or its Affiliates in
support of any obligations of the Business, including those obligations listed
on Schedule 7.14.

 

“Contract” means any written contract, indenture, note, bond, lease, commitment
or other agreement.

 

“Documents” means all files, documents, instruments, papers, books, reports,
tapes, microfilms, photographs, letters, ledgers, journals, title policies,
customer lists, regulatory filings, operating data and plans, technical
documentation (design specifications, functional requirements, operating
instructions, logic manuals, flow charts, etc.), user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), all databases, custom reports and software interfaces exclusively
related to the software applications listed under item 4 on Schedule 5.4(b) and
other similar materials related exclusively to the Business or the Purchased
Assets in each case whether or not in electronic form; provided, however,
“Documents” shall not include: (i) information which, if provided to Purchaser,
would violate applicable Law or the organizational documents of Seller, (ii)
bids, letters of intent, expressions of interest, or other proposals received
from others in connection with the transactions contemplated by this Agreement
or otherwise and information and analyses relating to such communications, (iii)
any information, the disclosure of which would jeopardize any legal privilege
available to Seller or any of its Affiliates relating to such information or
would cause Seller or any of its Affiliates to breach a confidentiality
obligation by which it is bound, (iv) any of Seller’s internal valuations of the
Business, industry of the Business, the Purchased Assets or the Assumed
Liabilities, (v) confidential personnel and medical records pertaining to any
employee of Seller, including Transferred Employees, and (vi) any information
management systems of Seller.

 

“Easements” mean those certain easements set forth on Schedule 1.1(b).

 

“Effective Time” means 7:00 a.m. (Central time) on the Closing Date.

 

“Environmental Law” means any federal, state or local statute, regulation,
ordinance, rule of common law or other legal requirement currently in effect
relating to the environment or natural resources, including the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. § 9601 et
seq.), the Oil Pollution Act of 1990 (33 U.S.C. § 2701 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.)

 

2



--------------------------------------------------------------------------------

and the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et
seq.), as to each, as amended and the regulations promulgated pursuant thereto
and as each is in effect on the date of this Agreement.

 

“Excluded Contracts” means the Contracts set forth on Schedule 1.1(d).

 

“FERC Gathering System” means the pipeline system generally depicted on Schedule
1.1(g).

 

“Furniture and Equipment” means all furniture, fixtures, furnishings, equipment,
vehicles, leasehold improvements, and other tangible personal property,
including all artwork, desks, chairs, tables, Hardware, copiers, telephone lines
and numbers, telecopy machines and other telecommunication equipment, cubicles
and miscellaneous office furnishings and supplies, to the extent such items are
currently used or held for use exclusively in the Business.

 

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

 

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

 

“Hardware” means any and all computer and computer-related hardware, including,
but not limited to, computers, file servers, facsimile servers, scanners, color
printers, laser printers and networks that are currently used or held for use
exclusively in the Business.

 

“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, hazardous waste, mold and urea formaldehyde
insulation.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

 

“Income Taxes” means any taxes imposed on net income except for Texas franchise
Taxes.

 

“Indebtedness” of any Person means, without duplication, (i) the principal of
and premium (if any) in respect of (A) indebtedness of such Person for money
borrowed and (B) indebtedness evidenced by notes, debentures, bonds or other
similar instruments for the payment of which such Person is responsible or
liable; (ii) all obligations of such Person issued or assumed as the deferred
purchase price of property, all conditional sale obligations of such Person and
all obligations of such Person under

 

3



--------------------------------------------------------------------------------

any title retention agreement (but excluding trade accounts payable and other
accrued current liabilities arising in the Ordinary Course of Business); (iii)
all obligations of such Person under leases required to be capitalized in
accordance with GAAP; (iv) all obligations of such Person for the reimbursement
of any obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (v) all obligations of the type referred to in clauses (i) through
(iv) of other Persons for the payment of which such Person is responsible or
liable as obligor, guarantor, surety or otherwise, including guarantees of such
obligations; and (vi) all obligations of the type referred to in clauses (i)
through (v) of other Persons secured by any Lien on any property or asset of
such Person (whether or not such obligation is assumed by such Person).

 

“Intellectual Property” means all intellectual property rights used by Seller
arising from or in respect of the following: (i) patents and applications
therefor, including continuations, divisionals, continuations-in-part, or
reissues of patent applications and patents issuing thereon, (ii) trademarks,
service marks, trade names, service names, brand names, trade dress rights,
logos, Internet domain names and corporate names, together with the goodwill
associated with any of the foregoing, and all applications, registrations and
renewals thereof, (iii) copyrights and registrations and applications therefor,
works of authorship and mask work rights, (iv) Software and (v) Technology.

 

“IRS” means the Internal Revenue Service.

 

“Jenks Property” means that real property in Tulsa County, Oklahoma commonly
referred to as the Perryman Station, consisting of approximately 50 acres in the
N/2 of the SW/4, the SE/4 of the SW/4, and the SW/4 of the SW/4 of the SE/4 of
Section 36, T18N, R12E.

 

“Knowledge of Seller” means the actual knowledge of those Persons identified on
Schedule 1.1(a).

 

“Law” means any foreign, federal, state or local law, statute, code, ordinance,
rule or regulation.

 

“Legal Proceeding” means any judicial, administrative or arbitral actions, suits
or proceedings (public or private) by or before a Governmental Body.

 

“Liability” means any Indebtedness, debt, liability or obligation (whether
direct or indirect, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due) and including all costs and expenses
relating thereto.

 

“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude or transfer restriction.

 

“Line Fill” means all product held by Seller for transportation or storage in
connection with the Business.

 

4



--------------------------------------------------------------------------------

“Losses” means all losses, Liabilities, obligations, damages, notices, actions,
suits, proceedings, claims, demands, assessments, judgments, costs, penalties
and expenses, including attorneys’ and other professionals’ fees and
disbursements.

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
assets, properties, results of operations or financial condition of the Business
and the Purchased Assets (taken as a whole) or (ii) a material adverse effect on
the ability of Seller to consummate the transactions contemplated by this
Agreement, other than with respect to (i) and (ii), an effect resulting from an
Excluded Matter. “Excluded Matter” means any one or more of the following: (A)
the effect of any change in the United States or foreign economies or securities
or financial markets in general; (B) the effect of any change that generally
affects any industry in which the Business operates; (C) the effect of any
change arising in connection with any natural disasters, hostilities, acts of
war, sabotage or terrorism or military actions or any escalation or material
worsening of any such hostilities, acts of war, sabotage or terrorism or
military actions existing or underway as of the date hereof; (D) the effect of
any action taken by Purchaser or its Affiliates with respect to the transactions
contemplated hereby or with respect to the Business or the Purchased Assets; (E)
any matter of which Purchaser is aware on the date hereof; (F) the effect of any
changes in applicable Laws or accounting rules; (G) the failure of the Business
to meet any of its internal projections; (H) any effect resulting from the
public announcement of this Agreement, compliance with terms of this Agreement
or the consummation of the transactions contemplated by this Agreement; or (I)
the loss of any employee of the Business.

 

“Mid-Continent Business Unit” means the combined businesses, activities and
operations of (i) the Purchased Assets and the Assumed Liabilities and (ii)
NGL/LP, LLC, Koch Underground Storage Company and each of their respective
subsidiaries.

 

“North Lines Pipeline System” means the pipeline system generally depicted on
Schedule 1.1(h).

 

“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award of a Governmental Body.

 

“Ordinary Course of Business” means the ordinary and usual course of business of
the Business.

 

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

 

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance that have been made available to Purchaser; (ii) statutory liens for
current Taxes, assessments or other governmental charges not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings; (iii) mechanics’, carriers’, workers’, repairers’ and similar Liens
arising or incurred in the Ordinary Course of Business; (iv) zoning, entitlement
and other land use and environmental regulations by

 

5



--------------------------------------------------------------------------------

any Governmental Body; (v) Liens securing debt as disclosed in the Financial
Statements; (vi) title of a lessor under a capital or operating lease; (vii)
Liens of public record; (viii) such other Liens, imperfections in title,
charges, easements, restrictions and encumbrances that would not reasonably be
expected to result in a Material Adverse Effect; and (ix) any other matters
disclosed on Schedule 1.1(e).

 

“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint enterprise, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

 

“Purchased Contracts” means all Contracts currently used or held for use
exclusively in the Business, other than Excluded Contracts, as set forth on
Schedule 1.1(f).

 

“Release” means any release, spill, emission, leaking, pumping, deposit,
disposal, discharge, dispersal, or leaching into the indoor or outdoor
environment.

 

“Remedial Action” means all actions to (i) clean up, remove, treat or in any
other way address any Hazardous Material, (ii) prevent the Release of any
Hazardous Material so it does not endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment, (iii) perform pre-remedial
studies and investigations or post-remedial monitoring and care and (iv) respond
to or correct a condition of noncompliance with Environmental Laws.

 

“Software” means any and all of the following, other than “shrink wrap”
licenses, that are primarily used in the Business: (i) computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code, (ii) databases and
compilations, including any and all data and collections of data, whether
machine readable or otherwise, (iii) descriptions, flow-charts and other work
product used to design, plan, organize and develop any of the foregoing,
screens, user interfaces, report formats, firmware, development tools,
templates, menus, buttons and icons, and (iv) documentation including user
manuals and other training documentation related to any of the foregoing.

 

“Sterling CAO” means that certain Corrective Action Order No. 46510-H (formerly
known as a Hazardous Facility Order), issued on October 7, 1996 by the U.S.
Department of Transportation, Office of Pipeline Safety, with respect to
Seller’s Sterling 1 pipeline, as first amended by that certain First Amendment
to CAO No. 46510-H issued on December 19, 2002 and as second amended by that
certain Second Amendment to CAO No. 46510-H issued on March 3, 2005, which
incorporates corrective actions on Seller’s Sterling 2 pipeline, and any other
subsequent amendments thereto or successor Corrective Action Orders.

 

“Sterling Pipeline System” means the pipeline system generally depicted on
Schedule 1.1(i).

 

“Taxes” means (i) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all net income, gross receipts,
capital,

 

6



--------------------------------------------------------------------------------

sales, use, ad valorem, value added, transfer, franchise, profits, inventory,
capital stock, license, withholding, payroll, employment, social security,
unemployment, excise, severance, stamp, occupation, property and estimated
taxes, customs duties, fees, assessments and charges of any kind whatsoever and
(ii) all interest, penalties, fines, additions to tax or additional amounts
imposed by any taxing authority in connection with any item described in clause
(i).

 

“Tax Return” means all returns, declarations, reports, estimates, information
returns and statements required to be filed in respect of any Taxes.

 

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, ideas, know-how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable and whether or not reduced to practice), apparatus,
creations, improvements, works of authorship and other similar materials that
are primarily used by Seller.

 

(b) Terms Defined Elsewhere in this Agreement. For purposes of this Agreement,
the following terms have meanings set forth in the sections indicated:

 

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Accounting Referee    7.15 Agreement    Recitals Allocation Statement    7.15
Antitrust Division    7.4(a) Antitrust Laws    5.3 Assumed Liabilities    2.3
Balance Sheet    5.7 Balance Sheet Date    5.7 Closing    4.1 Closing Date   
4.1 COBRA    7.11(c) Company Savings Plan    7.11(b) Confidentiality Agreement
   7.6 ERISA    5.14 Excluded Assets    2.2 Excluded Matter    1.1 (in
definition of Material Adverse Effect) Financial Statements    5.7 FTC    7.4(a)
Indemnification Claim    9.4(a) Koch Marks    7.10 Material Contracts    5.13(a)
Nonassignable Assets    2.5(c) Owned Property    5.10 Owned Properties    5.10

 

7



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Personal Property Leases    5.11 Purchase Price    3.1 Purchased Assets    2.1
Purchaser    Recitals Purchaser Documents    6.2 Purchaser Indemnified Parties
   9.2(a) Purchaser Plans    7.11(c) Purchaser Savings Plan    7.11(b) Real
Property Lease    5.10 Real Property Leases    5.10 Retained Liabilities    2.4
Seller    Recitals Seller Benefit Plans    5.14 Seller Documents    5.2 Seller
Indemnified Parties    9.3(a) Transferred Employees    7.11(a) Transfer Taxes   
10.1

 

(c) Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:

 

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

 

Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.

 

Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.

 

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

 

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or

 

8



--------------------------------------------------------------------------------

interpreting this Agreement. All references in this Agreement to any “Section”
are to the corresponding Section of this Agreement unless otherwise specified.

 

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

 

Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

 

Reflected On or Set Forth In. An item arising with respect to a specific
representation or warranty shall be deemed to be “reflected on” or “set forth
in” a balance sheet or financial statements, to the extent any such phrase
appears in such representation or warranty, if (a) there is a reserve, accrual
or other similar item underlying a number on such balance sheet or financial
statements that related to the subject matter of such representation, (b) such
item is otherwise specifically set forth on the balance sheet or financial
statements or (c) such item is reflected on the balance sheet or financial
statements and is specifically set forth in the notes thereto.

 

(d) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

ARTICLE II

 

PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 

2.1 Purchase and Sale of Assets. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchaser shall purchase, acquire and
accept from Seller, and Seller shall sell, transfer, assign, convey and deliver
to Purchaser all of Seller’s right, title and interest in, to and under the
Purchased Assets. “Purchased Assets” shall mean all assets, properties,
contractual rights, goodwill and going concern value of Seller as of the
Closing, other than Excluded Assets, to the extent used or held for use
exclusively in the Business wherever situated and of whatever kind or nature,
including the following:

 

(a) all accounts receivable of the Business existing at the Effective Time;

 

(b) all deposits (including customer deposits or otherwise) and prepaid charges
and expenses of Seller;

 

(c) all rights of Seller under each Owned Property and Real Property Lease,
together with all improvements, fixtures and other appurtenances thereto and
rights in respect thereof;

 

9



--------------------------------------------------------------------------------

(d) the Furniture and Equipment;

 

(e) the Purchased Contracts;

 

(f) all Documents;

 

(g) all Permits;

 

(h) the Easements;

 

(i) all rights of Seller under non-disclosure or confidentiality, non-compete,
or non-solicitation agreements with Transferred Employees or with third parties
to the extent used or held for use exclusively in the Business or the Purchased
Assets (or any portion thereof); and

 

(j) all rights of Seller under or pursuant to all warranties, representations
and guarantees made by suppliers, manufacturers and contractors to the extent
relating to products sold, or services provided, to Seller to the extent used or
held for use exclusively in the Business or to the extent affecting any
Purchased Assets.

 

2.2 Excluded Assets. Nothing herein contained shall be deemed to sell, transfer,
assign or convey the Line Fill to Purchaser, and all right, title and interest
to, in and under the Line Fill shall remain vested in the various shippers.
Additionally, nothing herein contained shall be deemed to sell, transfer, assign
or convey the Excluded Assets to Purchaser, and Seller shall retain all right,
title and interest to, in and under the Excluded Assets. “Excluded Assets” shall
mean all of the following assets:

 

(a) all assets, properties, interests and rights of Seller not used or held for
use exclusively in the Business;

 

(b) all cash, cash equivalents, bank deposits or similar cash items of Seller;

 

(c) all Intellectual Property, including all right, title and interest of Seller
in the KOMET Software;

 

(d) the Excluded Contracts;

 

(e) any claim, right or interest of Seller in or to any refund, rebate,
abatement or other recovery for Taxes, together with any interest due thereon or
penalty rebate arising therefrom, for any Tax that is a Retained Liability;

 

(f) subject to Section 7.16, all insurance policies or rights to proceeds
thereof relating to the assets, properties, business or operations of Seller;

 

(g) any rights, claims or causes of action of Seller against third parties
relating to an Excluded Asset or a Retained Liability;

 

10



--------------------------------------------------------------------------------

(h) all Seller Benefit Plans;

 

(i) the Jenks Property; and

 

(j) all rights granted to Sea Breeze Communication Company and its successors
and assigns pursuant to that certain Restated Telecommunication Rights
Agreement, by and between Sea Breeze Communication Company and Koch Pipeline
Company, L.P., dated as of October 28, 1999.

 

2.3 Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, at the Closing, Purchaser shall assume, effective as of
the Effective Time, and shall timely perform and discharge in accordance with
their respective terms, all Liabilities arising under, related to, or in
connection with, the Business or the Purchased Assets whether arising on, before
or after the Closing Date, other than the Retained Liabilities (collectively,
the “Assumed Liabilities”), including the following Liabilities:

 

(a) all Liabilities of Seller or its Affiliates under the Purchased Contracts;

 

(b) all Liabilities with respect to Transferred Employees and as set forth in
Section 7.11;

 

(c) accounts payable incurred in the Ordinary Course of Business existing at the
Effective Time (including, for the avoidance of doubt, (i) invoiced accounts
payable and (ii) accrued but uninvoiced accounts payable);

 

(d) except as set forth in Section 2.4(b), all transfer Taxes and all other
Taxes applicable to the transfer of the Purchased Assets and all Taxes imposed
upon or arising from the Purchased Assets, including but not limited to all ad
valorem, property and similar Taxes;

 

(e) all Liabilities with respect to the Sterling CAO;

 

(f) all other Liabilities with respect to the Business, the Purchased Assets or
the Transferred Employees; and

 

(g) all Liabilities relating to amounts required to be paid by Purchaser
hereunder.

 

2.4 Retained Liabilities. Purchaser will not assume or be liable for any
Retained Liabilities. “Retained Liabilities” shall mean the following
Liabilities:

 

(a) all Liabilities to the extent they arise solely out of Excluded Assets,
including Contracts that are not Purchased Contracts;

 

(b) all Liabilities for Income Taxes of Seller; and

 

11



--------------------------------------------------------------------------------

(c) all Liabilities relating to amounts required to be paid by Seller under this
Agreement.

 

2.5 Further Conveyances and Assumptions; Consent of Third Parties.

 

(a) From time to time after the Closing, Seller shall, or shall cause its
Affiliates to, make available to Purchaser such non-confidential data in
personnel records of Transferred Employees as is reasonably necessary for
Purchaser to transition such employees into Purchaser’s records.

 

(b) From time to time after the Closing, Seller and Purchaser shall, and shall
cause their respective Affiliates to, execute, acknowledge and deliver all such
further conveyances, notices, assumptions, releases and acquaintances and such
other instruments, and shall take such further actions, as may be reasonably
necessary or appropriate to assure fully to Purchaser and its respective
successors or assigns, all of the properties, rights, titles, interests,
estates, remedies, powers and privileges intended to be conveyed to Purchaser
under this Agreement and the Seller Documents and to assure fully to Seller and
its Affiliates and their successors and assigns, the assumption of the
liabilities and obligations intended to be assumed by Purchaser under this
Agreement and the Seller Agreements, and to otherwise make effective the
transactions contemplated hereby and thereby.

 

(c) Nothing in this Agreement nor the consummation of the transactions
contemplated hereby shall be construed as an attempt or agreement to assign any
Purchased Asset, including any Contract, Permit, certificate, approval,
authorization or other right, which by its terms or by Law is nonassignable
without the consent of a third party or a Governmental Body or is cancelable by
a third party in the event of an assignment (“Nonassignable Assets”) unless and
until such consent shall have been obtained. Seller shall, and shall cause its
Affiliates to, use commercially reasonable efforts to cooperate with Purchaser
at its request for up to 180 days after the Closing Date in endeavoring to
obtain any consents with respect to Material Contracts, Real Property Leases,
Personal Property Leases or Permits where consents have not been obtained before
the Closing Date; provided, however, that such efforts shall not require Seller
or any of its Affiliates to incur any expenses or Liabilities or provide any
financial accommodation or to remain secondarily or contingently liable for any
Assumed Liability to obtain any such consent. Purchaser and Seller shall use
their respective commercially reasonable efforts to obtain, or cause to be
obtained, any consent, substitution, approval or amendment required to novate
all Liabilities under any and all Purchased Contracts or other Liabilities that
constitute Assumed Liabilities or to obtain in writing the unconditional release
of Seller and its Affiliates so that, in any such case, Purchaser shall be
solely responsible for such Liabilities. To the extent permitted by applicable
Law, in the event consents to the assignment thereof cannot be obtained, such
Nonassignable Assets shall be held, as of and from the Closing Date, by Seller
or the applicable Affiliate of Seller for Purchaser and the covenants and
obligations thereunder shall be performed by Purchaser in Seller’s or such
Affiliate’s name and all benefits and obligations existing thereunder shall be
for Purchaser’s account. Seller shall take or cause to be taken at Purchaser’s
expense such actions in its name or otherwise as Purchaser may reasonably

 

12



--------------------------------------------------------------------------------

request so as to provide Purchaser with the benefits of the Nonassignable Assets
and to effect collection of money or other consideration that becomes due and
payable under the Nonassignable Assets, and Seller or the applicable Affiliate
of Seller shall promptly pay over to Purchaser all money or other consideration
received by it in respect of all Nonassignable Assets. As of and from the
Closing Date, Seller on behalf of itself and its Affiliates authorizes
Purchaser, to the extent permitted by applicable Law and the terms of the
Nonassignable Assets, at Purchaser’s expense, to perform all the obligations and
receive all the benefits of Seller or its Affiliates under the Nonassignable
Assets and appoints Purchaser its attorney-in-fact to act in its name on its
behalf or in the name of the applicable Affiliate of Seller and on such
Affiliate’s behalf with respect thereto, and Purchaser agrees to indemnify and
hold Seller and its Affiliates, agents, successors and assigns harmless from and
against any and all Liabilities and Losses based upon, arising out of or
relating to Purchaser’s performance of, or failure to perform, such obligations
under the Nonassignable Assets.

 

2.6 Bulk Sales Laws. Purchaser hereby waives any rights against Seller for
non-compliance with the requirements and provisions of any “bulk-transfer” Laws
of any jurisdiction that may otherwise be applicable with respect to the sale of
any or all of the Purchased Assets to Purchaser.

 

ARTICLE III

 

CONSIDERATION

 

3.1 Consideration. The aggregate consideration for the Purchased Assets shall be
(a) an amount in cash equal to FOUR HUNDRED MILLION DOLLARS ($400,000,000) (the
“Purchase Price”) and (b) the assumption of the Assumed Liabilities.

 

3.2 Payment of Purchase Price. On the Closing Date, Purchaser shall pay the
Purchase Price to Seller, which shall be paid by wire transfer of immediately
available United States funds (not ACH) into an account designated by Seller.

 

ARTICLE IV

 

CLOSING AND TERMINATION

 

4.1 Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 8.1 and 8.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the consummation of the sale and purchase of the
Purchased Assets and the assumption of the Assumed Liabilities provided for in
Article II hereof (the “Closing”) shall take place at the offices of Seller
located at 4111 E. 37th St. North, Wichita, Kansas (or at such other place as
the parties may designate in writing) at 10:00 a.m. (Central time) on a date to
be specified by the parties, which date shall be no later than the second
Business Day after the satisfaction or waiver of each condition to the Closing
set forth in Article VIII (other than conditions that by their nature are to be
satisfied at the Closing, but subject to the satisfaction or waiver of such
conditions), unless another date is agreed

 

13



--------------------------------------------------------------------------------

to in writing by the parties hereto. The date on which the Closing shall be held
is referred to in this Agreement as the “Closing Date.”

 

4.2 Termination of Agreement. This Agreement may be terminated before the
Closing as follows:

 

(a) At the election of Seller or Purchaser on or after the first annual
anniversary of the date hereof, if the Closing shall not have occurred by the
close of business on such date, provided that the terminating party is not in
material default of any of its obligations hereunder, and provided further that
such date may be extended by Seller for up to two consecutive periods of up to
180 days each if only the conditions to Closing set forth in Sections 8.1(d) and
8.2(d) remain unsatisfied or unwaived at the first annual anniversary of the
date hereof;

 

(b) by mutual written consent of Seller and Purchaser; or

 

(c) by Seller or Purchaser if there shall be in effect a final nonappealable
Order of a Governmental Body of competent jurisdiction permanently restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby; it being agreed that the parties hereto shall promptly
appeal any adverse determination that is not nonappealable (and pursue such
appeal with reasonable diligence).

 

4.3 Procedure Upon Termination. In the event of termination by Purchaser or
Seller, or both, pursuant to Section 4.2 hereof, written notice thereof shall
forthwith be given to the other party, and this Agreement shall terminate, and
the purchase of the Purchased Assets and the assumption of the Assumed
Liabilities hereunder shall be abandoned, without further action by Purchaser or
Seller.

 

4.4 Effect of Termination. In the event that this Agreement is validly
terminated pursuant to Section 4.2, then each of the parties shall be relieved
of their duties and obligations arising under this Agreement after the date of
such termination and such termination shall be without liability to Purchaser or
Seller; provided, that no such termination shall relieve any party hereto from
liability for any breach of this Agreement.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Purchaser that:

 

5.1 Organization and Good Standing. Seller is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited partnership power and authority to own,
lease and operate its properties and to carry on its business as now conducted.
Seller is duly qualified or authorized to do business as a limited partnership
and is in good standing under the laws of each jurisdiction in which it owns or
leases real property and each other jurisdiction in which the conduct of its
business or the ownership of its properties

 

14



--------------------------------------------------------------------------------

requires such qualification or authorization, except where the failure to be so
qualified, authorized or in good standing would not reasonably be expected to
have a Material Adverse Effect.

 

5.2 Authorization of Agreement. Seller has all requisite power, authority and
legal capacity to execute and deliver this Agreement and each other agreement,
document, or instrument or certificate contemplated by this Agreement or to be
executed by Seller in connection with the consummation of the transactions
contemplated by this Agreement (the “Seller Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and each of the Seller Documents and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
required action by the general partner of Seller on the part of Seller. This
Agreement has been, and each of the Seller Documents will be at or before the
Closing, duly and validly executed and delivered by Seller, and (assuming the
due authorization, execution and delivery by the other parties hereto and
thereto) this Agreement constitutes, and each Seller Document, when so executed
and delivered will constitute, the legal, valid and binding obligation of
Seller, enforceable against Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

5.3 Conflicts; Consents of Third Parties. Except as set forth on Schedule 5.3
and other than Contracts that have been terminated or will expire by their terms
before or upon the Closing or Contracts with Affiliates of Seller that will be
terminated before or upon the Closing, none of the execution and delivery by
Seller of this Agreement or the Seller Documents, the consummation of the
transactions contemplated hereby or thereby, or compliance by Seller with any of
the provisions hereof or thereof will (a) conflict with, or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination or cancellation under, any
provision of (i) the certificate of limited partnership and the limited
partnership agreement of Seller; (ii) any Contract or Permit to which Seller is
a party or by which any of the properties or assets of Seller are bound (other
than with respect to any provisions related to changes in credit ratings); (iii)
any Order of any Governmental Body applicable to Seller or by which any of the
properties or assets of Seller are bound; or (iv) any applicable Law; other
than, in the case of clauses (ii), (iii) and (iv), such conflicts, violations,
defaults, terminations or cancellations, that would not reasonably be expected
to have a Material Adverse Effect; or (b) require Seller to obtain any consent,
waiver, approval, Order, Permit or authorization of, or declare or file with, or
give notification to, any Person or Governmental Body, except for (i) compliance
with the applicable requirements of the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and
any other United States federal or state or foreign statutes, rules,
regulations, orders, decrees, administrative or judicial doctrines or other Laws
that are designed to prohibit, restrict or regulate actions having the purpose
or effect of monopolization or restraint of trade (collectively, the “Antitrust
Laws”), and (ii) such consents, waivers, approvals, Orders,

 

15



--------------------------------------------------------------------------------

Permits or authorizations the failure of which to obtain would not reasonably be
expected to have a Material Adverse Effect.

 

5.4 Title to Purchased Assets; Sufficiency.

 

(a) Except for the Excluded Assets and as set forth on Schedule 5.4(a), each of
the Purchased Assets is free and clear of all Liens other than Permitted
Exceptions.

 

(b) Except for the Excluded Assets and as set forth on Schedule 5.4(b), the
Purchased Assets constitute all of the assets used to conduct the Business as
presently conducted, except where the absence of which would not reasonably be
expected to have a Material Adverse Effect.

 

5.5 Intentionally Omitted.

 

5.6 Intentionally Omitted.

 

5.7 Financial Statements. Seller has delivered to Purchaser copies of the
audited combined statements of net assets of the Mid-Continent Business Unit as
of December 31, 2003 and 2004 and the related audited combined statements of
revenues and expenses, changes in owner’s net assets, and cash flows for each of
the three years for the period ended December 31, 2004 (such audited statements
on a carve-out basis, including the related notes and schedules thereto, are
referred to herein as the “Financial Statements”). Except as set forth in the
notes thereto and as disclosed in Schedule 5.7, each of the Financial Statements
has been prepared in accordance with GAAP consistently applied and presents
fairly in all material respects the combined net assets, the results of
operations and cash flows of the Mid-Continent Business Unit as of the dates and
for the periods indicated therein.

 

For the purposes hereof, the audited combined statements of net assets of the
Mid-Continent Business Unit as at December 31, 2004 is referred to as the
“Balance Sheet” and December 31, 2004 is referred to as the “Balance Sheet
Date.”

 

5.8 Absence of Certain Changes. Except as contemplated by this Agreement or as
set forth on Schedule 5.8, since the Balance Sheet Date (i) Seller has conducted
the Business in all material respects only in the Ordinary Course of Business
and (ii) there has not been any Material Adverse Effect.

 

5.9 Taxes. Except as set forth on Schedule 5.9:

 

(a) Seller has timely filed all Tax Returns required to be filed by it (taking
into account requests for extensions to file such returns), all such returns are
correct and complete, and all Taxes required to be paid by it have either been
paid or are reflected in accordance with GAAP as a reserve for Taxes on the
Financial Statements, except to the extent that such failures to timely file, to
be correct and complete or to pay, individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect;

 

16



--------------------------------------------------------------------------------

(b) all material amounts of Taxes required to be withheld by Seller have been
withheld and have been (or will be) duly and timely paid to the proper taxing
authority;

 

(c) no material deficiencies for any Taxes have been proposed, asserted or
assessed against Seller that are still pending;

 

(d) no requests for waivers of the time to assess any material amounts of Taxes
of Seller with respect to the Business have been made that are still pending;
and

 

(e) no Tax Return filed by Seller is under current examination by the IRS or by
any tax authority.

 

This Section 5.9 represents the sole and exclusive representation and warranty
of Seller regarding Tax matters.

 

5.10 Real Property. Schedule 5.10 sets forth a complete list of (i) all real
property owned in fee by Seller used or held for use exclusively in the Business
(individually, an “Owned Property” and collectively, the “Owned Properties”),
and (ii) all leases of real property used or held for use exclusively in the
Business to which Seller is a party or by which it is bound involving annual
payments in excess of $100,000 (individually, a “Real Property Lease” and
collectively, the “Real Property Leases”). Seller has good and valid fee title
to the Owned Properties, free and clear of all Liens of any nature whatsoever
except (A) as set forth on Schedule 5.10 and (B) Permitted Exceptions.

 

5.11 Tangible Personal Property Leases. Schedule 5.11 sets forth all leases of
personal property used or held for use exclusively in the Business to which
Seller is a party or by which it is bound (“Personal Property Leases”) involving
annual payments in excess of $100,000, other than any Personal Property Leases
that have been terminated or will expire by their terms before or upon the
Closing or Contracts with Affiliates of Seller that will be terminated before or
upon the Closing.

 

5.12 Intentionally Omitted.

 

5.13 Material Contracts.

 

(a) Schedule 5.13(a) sets forth all of the following Contracts to which Seller
is a party or by which it is bound, other than Contracts that have been
terminated or will expire by their terms before or upon the Closing or Contracts
with Affiliates of Seller that will be terminated before or upon the Closing
(collectively, the “Material Contracts”):

 

(i) Contracts with any current officer or director of Seller who is a
Transferred Employee (other than Contracts made in the Ordinary Course of
Business on terms generally available to similarly situated non-affiliated
parties);

 

17



--------------------------------------------------------------------------------

(ii) Contracts with any labor union or association representing any Transferred
Employee;

 

(iii) Contracts entered into on or after January 1, 2002 for the sale of any of
the assets of the Business, other than in the Ordinary Course of Business, for
consideration in excess of $1,000,000;

 

(iv) Contracts entered into on or after January 1, 2002 relating to the
acquisition by Seller of any operating business or the equity of any other
Person, in each case for consideration in excess of $1,000,000, that are
exclusively related to the Business;

 

(v) Contracts relating to the incurrence of Indebtedness or the making of any
loans by Seller, in each case involving amounts in excess of $500,000, that
would place a Lien on any of the Purchased Assets;

 

(vi) any other Contracts (except for Real Property Leases, Personal Property
Leases and any Seller Benefit Plan) that are exclusively related to the Business
between Seller and any Person to whom Seller is obligated to pay more than
$250,000 in consideration in a calendar year that have a term of longer than
ninety (90) days or are not terminable by Seller without penalty on notice of
ninety (90) days or less; and

 

(vii) any other Contracts (except for Real Property Leases, Personal Property
Leases and any Seller Benefit Plan) that are exclusively related to the Business
between Seller and any Person that is obligated to pay more than $250,000 in
consideration in a calendar year to Seller that have a term of longer than
ninety (90) days or are not terminable by Seller without penalty on notice of
ninety (90) days or less.

 

(b) Except as set forth on Schedule 5.13(b), Seller has not received any written
notice of any default or event that with notice or lapse of time, or both, would
constitute a default by Seller under any Material Contract, Real Property Lease
or Personal Property Lease, except for defaults that would not reasonably be
expected to have a Material Adverse Effect.

 

5.14 Employee Benefits Plans. This Section 5.14 represents the sole and
exclusive representation and warranty of Seller regarding employee benefit
matters. Schedule 5.14 lists each “employee benefit plan” (as defined in Section
3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and any other material employee plan or agreement maintained,
contributed to, or required to be contributed to by Seller (the “Seller Benefit
Plans”). Except as disclosed on Schedule 5.14, none of the Seller Benefit Plans
are subject to Title IV of ERISA or Section 412 of the Code. Additionally, none
of the Seller Benefit Plans is a “multiemployer plan” as defined in Section
3(37) of ERISA or has been subject to Sections 4063 or 4064 of ERISA.

 

18



--------------------------------------------------------------------------------

5.15 Labor.

 

(a) With respect to the Transferred Employees, Seller is not a party to any
labor or collective bargaining agreement.

 

(b) Except as set forth on Schedule 5.15(b), with respect to the Transferred
Employees, there are no (i) strikes, work stoppages, work slowdowns, or lockouts
pending or, to the Knowledge of Seller, threatened in writing against or
involving Seller, or (ii) unfair labor practice charges, grievances or
complaints pending or, to the Knowledge of Seller, threatened in writing by or
on behalf of any employee or group of employees of Seller, except in each case
as would not reasonably be expected to have a Material Adverse Effect.

 

5.16 Litigation. Except as set forth on Schedule 5.16, there are no Legal
Proceedings pending or, to the Knowledge of Seller, threatened in writing
against Seller before any Governmental Body related to the Business or the
Purchased Assets, which, if adversely determined, would reasonably be expected
to have a Material Adverse Effect.

 

5.17 Compliance with Laws; Permits. Except for environmental matters covered in
Section 5.18, Tax matters covered in Section 5.9, employee benefit matters
covered in Section 5.14 and except as set forth on Schedule 5.17:

 

(a) Seller is in compliance with all Laws of any Governmental Body applicable to
the Business, except where the failure to be in compliance would not reasonably
be expected to have a Material Adverse Effect. Seller has not received any
written notice of or been charged with the violation of any Laws related to the
Business or the Purchased Assets, except where such violation would not
reasonably be expected to have a Material Adverse Effect; and

 

(b) Seller currently has all Permits that are necessary to operate the Business
as currently conducted, except where the absence of which would not reasonably
be expected to have a Material Adverse Effect. Seller is not in default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a default or violation) of any term, condition or
provision of any Permit to which it is a party that is necessary to operate the
Business as currently conducted, except where such default or violation would
not reasonably be expected to have a Material Adverse Effect.

 

5.18 Environmental Matters. The representations and warranties contained in this
Section 5.18 are the sole and exclusive representations and warranties of Seller
pertaining or relating to any environmental matters, including any Permits and
any other matter arising under any Environmental Laws. To the Knowledge of
Seller, except as set forth on Schedule 5.18 hereto and except in each case as
would not reasonably be expected to have a Material Adverse Effect:

 

(a) the operations of the Business are presently in compliance with all
applicable Environmental Laws and all Permits issued pursuant to Environmental
Laws;

 

19



--------------------------------------------------------------------------------

(b) Seller has obtained all Permits required under all applicable Environmental
Laws necessary to operate the Business as currently conducted;

 

(c) the Business and the Purchased Assets are not the subject of any outstanding
Order or Contract with any Governmental Body respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any Release or threatened Release of a Hazardous
Material;

 

(d) Seller has not received any written communication alleging that, with
respect to the Business or the Purchased Assets, Seller may be in violation of
any Environmental Law or any Permit issued pursuant to Environmental Law, or may
have any liability under any Environmental Law; and

 

(e) there are no investigations by a Governmental Body of the Business pending
or threatened in writing, which would reasonably be expected to result in the
imposition of any material liability pursuant to any Environmental Law.

 

5.19 Financial Advisors. Except for Goldman, Sachs & Co., no Person has acted,
directly or indirectly, as a broker, finder or financial advisor for Seller in
connection with the transactions contemplated by this Agreement, and no Person
is entitled to any fee or commission or like payment from Purchaser in respect
thereof.

 

5.20 Sufficient Rights. Except as set forth on Schedule 5.20, Seller has
sufficient rights to use and to operate all of the Purchased Assets, except
where the absence of which would not reasonably be expected to have a Material
Adverse Effect.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser hereby represents and warrants to Seller that:

 

6.1 Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Oklahoma
and has all requisite corporate power and authority to own, lease and operate
properties and carry on its business.

 

6.2 Authorization of Agreement. Purchaser has full corporate power and authority
to execute and deliver this Agreement and each other agreement, document,
instrument or certificate contemplated by this Agreement or to be executed by
Purchaser in connection with the consummation of the transactions contemplated
hereby and thereby (the “Purchaser Documents”), and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document have been
duly authorized by all necessary corporate action on behalf of Purchaser. This
Agreement has been, and each Purchaser Document will be at or before the
Closing, duly executed and delivered by Purchaser and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement constitutes, and each Purchaser Document when so executed and

 

20



--------------------------------------------------------------------------------

delivered will constitute, the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar Laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity).

 

6.3 Conflicts; Consents of Third Parties. Except as set forth on Schedule 6.3,
none of the execution and delivery by Purchaser of this Agreement or the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by Purchaser with any of the provisions hereof or thereof
will (a) conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation or bylaws of Purchaser; (ii) any Contract or Permit to which
Purchaser is a party or by which any of the properties or assets of Purchaser
are bound; (iii) any Order of any Governmental Body applicable to Purchaser or
by which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law, other than, in the case of clauses (ii), (iii) and (iv), such
conflicts, violations, defaults, terminations or cancellations, that would not
reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby; or (b) require Purchaser to obtain any
consent, waiver, approval, Order, Permit or authorization of, or declare or file
with, or give notification to, any Person or Governmental Body, except for (i)
compliance with the applicable requirements of the Antitrust Laws, and (ii) such
consents, waivers, approvals, Orders, Permits or authorizations the failure of
which to obtain would not reasonably be expected to have a material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement or to consummate the transactions contemplated hereby.

 

6.4 Litigation. There are no Legal Proceedings pending or, to the knowledge of
Purchaser, threatened in writing against Purchaser, or to which Purchaser is
otherwise a party before any Governmental Body, which, if adversely determined,
would reasonably be expected to have a material adverse effect on the ability of
Purchaser to perform its obligations under this Agreement or to consummate the
transactions hereby. Purchaser is not subject to any Order of any Governmental
Body except to the extent the same would not reasonably be expected to have a
material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.

 

6.5 Financial Advisors. Except for UBS Securities LLC or its Affiliates, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for Purchaser in connection with the transactions contemplated by this
Agreement and no Person is entitled to any fee or commission or like payment in
respect thereof.

 

6.6 Financing. Purchaser (i) has, and at the Closing will have, sufficient
internal funds (without giving effect to any unfunded financing regardless of

 

21



--------------------------------------------------------------------------------

whether any such financing is committed) available to pay the Purchase Price and
any expenses incurred by Purchaser in connection with the transactions
contemplated by this Agreement, (ii) has, and at the Closing will have, the
resources and capabilities (financial or otherwise) to perform its obligations
hereunder, and (iii) has not incurred any obligation, commitment, restriction or
Liability of any kind, which would impair or adversely affect such resources and
capabilities.

 

ARTICLE VII

 

COVENANTS

 

7.1 Access to Information. Before the Closing Date, Purchaser shall be entitled,
through its officers, employees and representatives (including its legal
advisors and accountants), to make such investigation of the properties,
businesses and operations of the Business and such examination of the Documents
as it reasonably requests and to make extracts and copies of the Documents. Any
such investigation and examination shall be conducted during regular business
hours and under commercially reasonable circumstances and shall be subject to
restrictions under applicable Law. Seller shall, and shall cause its officers,
employees, consultants, agents, accountants, attorneys and other representatives
of Seller to, cooperate with Purchaser and Purchaser’s representatives in
connection with such investigation and examination, and Purchaser and its
representatives shall cooperate with Seller and its representatives and shall
use their commercially reasonable efforts to minimize any disruption to the
business of Seller. Purchaser agrees to abide by any safety rules or rules of
conduct reasonably imposed by Seller or the operator of such properties, as the
case may be, with respect to Purchaser’s access and any information furnished to
Purchaser or its representatives pursuant to this Section 7.1. Purchaser shall
indemnify, defend and hold harmless Seller and its officers, directors,
employees and agents from and against any and all Losses asserted against or
suffered by them relating to, resulting from, or arising out of, examinations or
inspections made by Purchaser or its representatives pursuant to this Section
7.1, except to the extent such Losses relate to, result from or arise out of,
the gross negligence or willful misconduct of Seller. Notwithstanding anything
to the contrary contained herein, before the Closing, without the prior written
consent of Seller, which may be withheld for any reason, (i) Purchaser shall not
contact any suppliers to, or customers of, Seller or its Affiliates, and (ii)
Purchaser shall have no right to perform invasive or subsurface investigations
of the properties or facilities of Seller or the Business.

 

7.2 Conduct of the Business Pending the Closing. From the date hereof and until
the Closing, except (A) as set forth on Schedule 7.2, (B) as required by
applicable Law, (C) as otherwise contemplated by this Agreement or (D) with the
prior written consent of Purchaser (which consent shall not be unreasonably
withheld, delayed or conditioned):

 

22



--------------------------------------------------------------------------------

(a) Seller shall:

 

(i) conduct the Business only in the Ordinary Course of Business; and

 

(ii) use its commercially reasonable efforts to (A) preserve the present
business operations, organization and goodwill of the Business, and (B) preserve
the present relationships with customers and suppliers of the Business.

 

(b) Seller shall not take any of the following actions to the extent they
adversely affect the Business:

 

(i) other than in the Ordinary Course of Business (A) increase the coverage or
benefits available under any (or create any new) Seller Benefit Plan or (B)
enter into any employment, deferred compensation, severance, consulting,
non-competition or similar agreement (or amend any such agreement) to which
Seller is a party and involves a Transferred Employee, except, in each case, as
required by applicable Law from time to time in effect or by the terms of any
Seller Benefit Plans;

 

(ii) subject any of the Purchased Assets to any Lien, except for Permitted
Exceptions;

 

(iii) other than in the Ordinary Course of Business, acquire any material
properties or assets that would be Purchased Assets or sell, assign, license,
transfer, convey, lease or otherwise dispose of any Purchased Assets;

 

(iv) other than in the Ordinary Course of Business, cancel or compromise any
material debt or claim of Seller that constitutes a Purchased Asset;

 

(v) other than with respect to the Excluded Assets, enter into any commitment
for capital expenditures with respect to the Business in excess of $4,000,000
for all commitments in the aggregate, other than reasonable capital expenditures
in connection with any emergency or force majeure events affecting the Business;

 

(vi) enter into, modify or terminate any labor or collective bargaining
agreement affecting any Transferred Employee or, through negotiations or
otherwise, make any commitment or incur any liability to any labor organizations
affecting any Transferred Employee;

 

(vii) enter into or agree to enter into any merger or consolidation with any
corporation or other entity; or

 

(viii) agree to do anything prohibited by this Section 7.2(b).

 

7.3 Consents. For up to 180 days after the Closing Date, Seller shall, and shall
cause its Affiliates to, use commercially reasonable efforts to cooperate with

 

23



--------------------------------------------------------------------------------

Purchaser, at Purchaser’s request, in endeavoring to obtain any consents
required with respect to Material Contracts, Real Property Leases, Personal
Property Leases or Permits; provided, however, that such efforts shall not
require Seller or any of its Affiliates to incur any expenses or Liabilities or
provide any financial accommodation or to remain secondarily or contingently
liable for any Liability with respect thereto to obtain any such consent.

 

7.4 Regulatory Approvals.

 

(a) Each of Purchaser and Seller shall (i) make or cause to be made all filings
required of each of them or any of their respective Affiliates under the
Antitrust Laws with respect to the transactions contemplated hereby as promptly
as practicable and, in any event, within fifteen (15) Business Days after the
date of this Agreement, (ii) comply at the earliest practicable date with any
request under the HSR Act or other Antitrust Laws for additional information,
documents, or other materials received by each of them or any of their
respective subsidiaries from the Federal Trade Commission (the “FTC”), the
Antitrust Division of the U.S. Department of Justice (the “Antitrust Division”)
or any other Governmental Body in respect of such filings or such transactions,
and (iii) cooperate with each other in connection with any such filing
(including, to the extent permitted by applicable Law, responding to any
reasonable requests for copies of all such documents to the non-filing parties
before filing and considering all reasonable additions, deletions or changes
suggested in connection therewith) and in connection with resolving any
investigation or other inquiry of any of the FTC, the Antitrust Division or
other Governmental Body under any Antitrust Laws with respect to any such filing
or any such transaction. Each such party shall use its best efforts to furnish
to each other all information required for any application or other filing to be
made pursuant to any applicable Law in connection with the transactions
contemplated by this Agreement. Any party may, as it deems advisable and
necessary, reasonably designate any competitively sensitive material provided to
the other parties under this Section 7.4 as “outside counsel only.” Such
materials and the information contained therein shall be given only to the
outside legal counsel of the recipient, and the recipient shall cause such
outside counsel not to disclose such materials or information to any employees,
officers, directors or other representatives of the recipient or their
Affiliates, unless express written permission is obtained in advance from the
source of the materials. Each such party shall promptly inform the other party
hereto of any oral communication with, and provide copies of written
communications with, any Governmental Body regarding any such filings or any
such transaction. No party hereto shall independently participate in any formal
meeting with any Governmental Body in respect of any such filings,
investigation, or other inquiry without giving the other party hereto prior
notice of the meeting and, to the extent permitted by such Governmental Body,
the opportunity to attend and/or participate. Subject to applicable Law, the
parties hereto will consult and cooperate with one another in connection with
any analyses, appearances, presentations, memoranda, briefs, arguments, opinions
and proposals made or submitted by or on behalf of any party hereto relating to
proceedings under the HSR Act or other Antitrust Laws. Purchaser shall pay all
filing fees in connection with all filings under the Antitrust Laws.

 

24



--------------------------------------------------------------------------------

(b) Each of Purchaser and Seller shall use its best efforts to resolve such
objections, if any, as may be asserted by any Governmental Body with respect to
the transactions contemplated by this Agreement under the Antitrust Laws. In
connection therewith, if any Legal Proceeding is instituted (or threatened to be
instituted) challenging any transaction contemplated by this Agreement as in
violation of any Antitrust Law, each of Purchaser and Seller shall cooperate and
use its best efforts to contest and resist any such Legal Proceeding, and to
have vacated, lifted, reversed, or overturned any decree, judgment, injunction
or other order whether temporary, preliminary or permanent, that is in effect
and that prohibits, prevents, limits or restricts consummation of the
transactions contemplated by this Agreement, including by pursuing all available
avenues of administrative and judicial appeal and all available legislative
action, unless, by mutual agreement, Purchaser and Seller decide that litigation
is not in their respective best interests. Each of Purchaser and Seller shall
use its best efforts to take such action as may be required to cause the
expiration of the notice periods under the HSR Act or other Antitrust Laws with
respect to such transactions as promptly as possible after the execution of this
Agreement. In connection with and without limiting the foregoing, Purchaser
agrees to take promptly any and all steps necessary to avoid or eliminate each
and every impediment under any Antitrust Laws that may be asserted by any
Federal, state and local and non-United States antitrust or competition
authority, so as to enable the parties to close the transactions contemplated by
this Agreement as expeditiously as possible, including committing to or
effecting, by consent decree, hold separate orders, trust or otherwise, the sale
or disposition of such of its assets or businesses (including any acquired
pursuant to this Agreement) as are required to be divested in order to avoid the
entry of, or to effect the dissolution of, any decree, order, judgment,
injunction, temporary restraining order or other order in any suit or preceding,
that would otherwise have the effect of preventing, delaying or limiting the
consummation of the transactions contemplated by this Agreement.

 

7.5 Further Assurances. Each of Purchaser and Seller shall use its commercially
reasonable efforts to (i) take all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.

 

7.6 Confidentiality. Purchaser acknowledges that the information provided to it
in connection with this Agreement and the transactions contemplated hereby is
subject to the terms of the confidentiality agreement between Purchaser and
Seller dated February 1, 2005, as amended (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference. Effective upon, and only
upon, the Closing Date, the Confidentiality Agreement shall terminate with
respect to information relating solely to the Business or otherwise included in
the Purchased Assets; provided, however, that Purchaser acknowledges that any
and all other information provided to it by Seller or its representatives
pursuant to the terms of the Confidentiality Agreement and in connection with
the transactions contemplated by this Agreement concerning Seller and its
Affiliates shall remain subject to the terms and conditions of the
Confidentiality Agreement after the Closing Date.

 

25



--------------------------------------------------------------------------------

7.7 Intentionally Omitted.

 

7.8 Preservation of Records. Purchaser shall preserve and keep the records
relating to the Business for a period of seven (7) years from the Closing Date,
or, if longer, as required by Law. Purchaser shall make such records and
personnel available as may be reasonably required by Seller in connection with,
among other things, any insurance claims or indemnification claims by, Legal
Proceedings or tax audits against or governmental investigations of Seller or
any of its Affiliates or in order to enable Seller to comply with its
obligations under this Agreement and each other agreement, document or
instrument contemplated hereby or thereby. In the event Purchaser wishes to
destroy such records after that time, Purchaser shall first give ninety (90)
days prior written notice to Seller, and Seller shall have the right at its
option and expense, upon prior written notice given to Purchaser within that
ninety (90) day period, to take possession of the records within one hundred and
eighty (180) days after the date of such notice.

 

7.9 Publicity.

 

(a) Neither Purchaser nor Seller shall issue any press release or public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of the other party hereto, which
approval will not be unreasonably withheld, conditioned or delayed, unless, in
the reasonable judgment of Seller or Purchaser, disclosure is otherwise required
by applicable Law, provided that, to the extent required by applicable Law, the
party intending to make such release shall use its commercially reasonable
efforts consistent with applicable Law to consult with the other party with
respect to the text thereof.

 

(b) Each of Purchaser and Seller agree that the terms of this Agreement shall
not be disclosed or otherwise made available to the public and that copies of
this Agreement shall not be publicly filed or otherwise made available to the
public, except where such disclosure, availability or filing is required by
applicable Law and only to the extent required by such Law. In the event that
such disclosure, availability or filing is required by applicable Law, each of
Purchaser and Seller, as applicable, agrees to use its commercially reasonable
efforts to obtain “confidential treatment” of this Agreement with the U.S.
Securities and Exchange Commission (or the equivalent treatment by any other
Governmental Body) and to redact such terms of this Agreement as the other party
may request.

 

7.10 Use of Name. Purchaser agrees that (i) neither Purchaser nor any of its
Affiliates has any right, title or interest in or to the name “Koch” or any
service marks, trademarks, trade names, identifying symbols, logos, emblems,
signs or insignia related thereto (including any pipeline markers) or containing
or comprising the foregoing, including any derivations, modifications or
alterations thereof, and any word, name or mark confusingly similar thereto
(collectively, the “Koch Marks”), (ii) neither Purchaser nor any of its
Affiliates shall have any right to use the Koch Marks after the Closing Date,
except that Purchaser may use pipeline markers that contain the Koch Marks for a
period not to exceed one hundred eighty (180) days after the Closing Date, and
(iii) Purchaser shall, and Purchaser shall cause its Affiliates to, otherwise
cease to

 

26



--------------------------------------------------------------------------------

hold itself out as having any affiliation with Seller or any of its Affiliates.
In furtherance thereof, as promptly as practicable but in no event later than
one hundred twenty (120) days after the Closing Date, Purchaser shall remove,
strike over or otherwise obliterate all Koch Marks from all materials including
any vehicles, business cards, schedules, stationery, packaging materials,
displays, signs, promotional materials, manuals, forms, computer software,
technical guidelines, standards and procedures and other materials (other than
with respect to pipeline markers, which shall be removed within one hundred
eighty (180) days after the Closing Date).

 

7.11 Employment and Employee Benefits.

 

(a) Employees. At least seven (7) Business Days before the Closing, Purchaser
shall deliver, in writing, an offer of employment to each individual set forth
on Schedule 7.11(a) (as such schedule may have been supplemented by Seller) to
commence immediately after the Effective Time. Such offer of employment shall be
at least at the same rate of total compensation and for a comparable job, in
accordance with Section 7.11(c)(i) below, as each such individual held with the
Business immediately before the Closing. Such individuals who accept such offer
by the Closing Date are hereinafter referred to as the “Transferred Employees.”

 

(b) Standard Procedure. Pursuant to the “Standard Procedure” provided in section
5 of Revenue Procedure 96-60, 1996-2 C.B. 399, (i) Purchaser and Seller shall
report on a predecessor/successor basis as set forth therein, (ii) Seller will
not be relieved from filing a Form W-2 with respect to any Transferred
Employees, and (iii) Purchaser will undertake to file (or cause to be filed) a
Form W-2 for each such Transferred Employee with respect to the portion of the
year during which such Transferred Employees are employed by Purchaser that
includes the Closing Date, excluding the portion of such year that such
Transferred Employee was employed by Seller.

 

(c) Benefits.

 

(i) For a period of two (2) years after the Closing Date, or such longer period
of time required by applicable Law, Purchaser shall provide Transferred
Employees, who remain employed with Purchaser or an Affiliate of Purchaser, with
(a) compensation (including salary, wages and opportunities for commissions,
overtime and premium pay, but excluding bonuses and incentive pay) and a
position of employment that are, in each case, at least substantially equivalent
to those provided to such Transferred Employees immediately before the Effective
Time and (b) bonuses and incentive pay and employee benefits at least as
favorable as those provided by Purchaser to its similarly situated employees
immediately before the Effective Time.

 

(ii) For purposes of eligibility and vesting (but not benefit accrual, except in
the case of vacation and sick leave which shall continue post-Closing) under the
employee benefit plans or pension plans of Purchaser providing benefits to
Transferred Employees (the “Purchaser Plans”), Purchaser shall credit each

 

27



--------------------------------------------------------------------------------

Transferred Employee with his or her years of service with Seller and any
predecessor entities, to the same extent as such Transferred Employee was
entitled immediately before the Effective Time to credit for such service under
any similar Seller Benefit Plan. The Purchaser Plans shall not deny Transferred
Employees coverage on the basis of pre-existing conditions and shall credit such
Transferred Employees in the year of initial participation in the Purchaser
Plans for any deductibles and out-of-pocket expenses paid by such Transferred
Employees under the Seller Benefit Plans. Seller shall provide to Purchaser
within ninety (90) days after the Closing a listing of deductibles and
out-of-pocket expenses for the current year for those Transferred Employees and
their dependents who provide authorization for release of such data.

 

(iii) Purchaser shall provide and be solely responsible for any continuation
coverage required under Section 4980 of the Code, Part 6 of Title I of ERISA or
applicable state law (“COBRA”) to each Transferred Employee or any person
related to such Transferred Employee who is a “qualified beneficiary” as that
term is defined in COBRA whose first “qualifying event” (as defined in COBRA)
occurs on or before the Closing.

 

(iv) Purchaser shall permit each Transferred Employee to elect on the Closing
Date (or as soon thereafter as reasonably practicable) a direct rollover of his
or her rolloverable account balance under the Seller Benefit Plan that is a cash
or deferred arrangement under Section 401(k) of the Code (the “Company Savings
Plan”) to a defined contribution plan designated by Purchaser (the “Purchaser
Savings Plan”), and Seller shall cause the Company Savings Plan to deliver to
the Purchaser Savings Plan as soon as reasonably practicable after the Closing
Date the promissory notes and other loan documentation, if any, of the
Transferred Employees who have elected such a direct rollover in accordance with
the procedures prescribed by Seller. Purchaser shall cause the Purchaser Savings
Plan to accept the direct rollover of electing Transferred Employees’ benefits
in cash and, if applicable, promissory notes that are distributed from the
Company Savings Plan.

 

(v) If, within two (2) years after the Closing Date, (a) the employment of any
Transferred Employee is terminated by Purchaser or an Affiliate of Purchaser for
a reason other than cause (as that term is defined in Purchaser’s severance
plan), or (b) a Transferred Employee leaves his or her employment as a result of
the decision by Purchaser or an Affiliate of Purchaser to relocate the place of
employment of any Transferred Employee that is greater than a fifty (50) mile
radius from the Transferred Employee’s place of employment immediately before
the Effective Time, then, in either case, Purchaser shall provide such
Transferred Employee the greater of (x) such severance benefits as Purchaser and
its Affiliates make available to their similarly situated employees and (y)
severance benefits equal to two (2) weeks of such Transferred Employee’s salary
for every year of service with Purchaser, Seller or their respective Affiliates,
not to exceed fifty-two (52) weeks of such Transferred Employee’s salary. For
purposes of calculating the amount of any severance compensation in respect of

 

28



--------------------------------------------------------------------------------

such severance benefit, Purchaser shall take into account each Transferred
Employee’s years of service with Seller and any predecessor entities, to the
same extent as such Transferred Employee was entitled immediately before the
Closing to credit for such service.

 

(vi) Seller acknowledges that Purchaser is not assuming nor shall Purchaser
otherwise be liable for any obligations of Seller under any Seller Benefit Plan;
and Purchaser acknowledges that Seller is not assuming nor shall Seller
otherwise be liable for any obligations of Purchaser under any Purchaser Plan.

 

7.12 Non-Solicitation.

 

(a) For a period of two (2) years after the Closing Date, Purchaser shall not,
and shall cause its Affiliates not to, cause, solicit, induce or encourage any
employees who are or, after the Closing Date, become employees of Seller or its
Affiliates related to the Excluded Assets to leave their employment with Seller
or its Affiliates; provided, however, the foregoing shall not prohibit general
solicitations of employment not specifically directed toward employees of Seller
or its Affiliates or the hiring of such employees in response thereto, nor the
hiring, employment or engagement of any employee of Seller or its Affiliates who
presents himself or herself for employment without direct or indirect
solicitation by Purchaser or any Affiliate of Purchaser.

 

(b) For a period of two (2) years after the Closing Date, Seller shall not, and
shall cause its Affiliates not to, cause, solicit, induce or encourage any
Transferred Employees to leave their employment with Purchaser or its
Affiliates; provided, however, the foregoing shall not prohibit general
solicitations of employment not specifically directed toward Transferred
Employees or the hiring of such employees in response thereto, nor the hiring,
employment or engagement of any Transferred Employee who presents himself or
herself for employment without direct or indirect solicitation by Seller or any
Affiliate of Seller.

 

7.13 Supplementation and Amendment of Schedules. From time to time before the
Closing, Seller shall have the right to supplement or amend the Schedules with
respect to any matter hereafter arising or discovered after the delivery of the
Schedules pursuant to this Agreement. No such supplement or amendment shall have
any effect on the satisfaction of the condition to Closing set forth in Section
8.1(a); provided, however, if the Closing shall occur, then Purchaser shall be
deemed to have waived any right or claim pursuant to the terms of this Agreement
or otherwise, including pursuant to Article IX hereof, with respect to any and
all matters disclosed pursuant to any such supplement or amendment at or before
the Closing.

 

7.14 Company Guarantees.

 

(a) Purchaser shall use its commercially reasonable efforts to obtain from the
respective beneficiary, in form and substance reasonably satisfactory to Seller,

 

29



--------------------------------------------------------------------------------

on or before the Closing, valid and binding written releases of Seller and its
Affiliates, as applicable, from any liability or obligation, whether arising
before, on or after the Closing Date, under any Company Guarantees in effect as
of the Closing, including by providing substitute guarantees with terms that are
at least as favorable to the counterparty as the terms of the applicable Company
Guarantees and by furnishing letters of credit, instituting escrow arrangements,
posting surety or performance bonds or making other arrangements as the
counterparty may reasonably request. If any Company Guarantee has not been
released as of the Closing Date, then Purchaser shall continue to use its
commercially reasonable efforts after the Closing to cause each such unreleased
Company Guarantee to be released promptly.

 

(b) Notwithstanding anything to the contrary herein, Purchaser and Seller
acknowledge and agree that at any time on or after the Closing Date, Seller and
its Affiliates may, in their sole discretion, take any action to terminate,
obtain release of or otherwise limit their liability under any and all
outstanding Company Guarantees.

 

(c) Purchaser shall indemnify and hold harmless Seller and its Affiliates from
and after the Closing for any Losses arising out of or relating to any Company
Guarantees.

 

7.15 Allocation of Purchase Price. As promptly as practicable, but in no event
later than sixty (60) days after the Closing Date, Purchaser shall prepare and
deliver to Seller a statement (the “Allocation Statement”) allocating the
Purchase Price among the Purchased Assets in accordance with Section 1060 of the
Code and the Treasury regulations promulgated thereunder. Seller shall have
fifteen (15) days to review the Allocation Statement and shall notify Purchaser
of any disputes with the allocation as set forth in the Allocation Statement.
Seller and Purchaser shall negotiate in good faith to resolve any such dispute
before the date that is sixty (60) days before the due date of the Tax Returns
that reflect the allocation. If Seller and Purchaser cannot resolve the disputed
allocation before such date, then Seller and Purchaser shall refer the dispute
to PricewaterhouseCoopers LLP (the “Accounting Referee”) to review and to
determine the proper allocation (it being understood that in making such
determination, the Accounting Referee shall be functioning as an expert and not
as an arbitrator). The Accounting Referee shall deliver to Seller and Purchaser,
as promptly as practicable (but in any case no later than thirty (30) days from
the date of engagement of the Accounting Referee), a determination of the
allocation. This determination will be binding on the parties hereto and all Tax
Returns filed by Purchaser, Seller and each of their Affiliates shall be
prepared consistently with such allocation. The cost of such review and report
shall be borne by Purchaser.

 

7.16 Insurance. If between the date of this Agreement and the Effective Time,
(i) any loss or damage to the improvements or other tangible personal property
included in the Purchased Assets shall occur from fire, casualty or any other
occurrence, (ii) Seller does not at its discretion replace or restore such
property before the Effective Time and (iii) the Closing occurs, then all
insurance proceeds received by Seller as a result of the event causing such loss
or damage (net of any retrospective premium, payback or similar obligations in
applicable insurance policies) will be delivered by

 

30



--------------------------------------------------------------------------------

Seller to Purchaser. For the avoidance of doubt, Seller shall not otherwise have
any obligation to replace or restore any such property if such insurance
proceeds are assigned to Purchaser. Seller shall have the sole right and
authority to provide notices and claims to the applicable insurance carrier and
otherwise to communicate and negotiate with such carrier, but shall use its
commercially reasonable efforts to obtain any such proceeds payable to Seller.
Notwithstanding the foregoing, the benefit of any insurance proceeds in relation
to “business interruption” damages based upon lost profits or business
opportunities in respect of the period before the Effective Time, and insurance
proceeds in relation to such loss or damage to the extent attributable to any
such property replaced or restored before the Effective Time or otherwise used
for such purposes, will inure to the benefit of and be payable to Seller, and
Purchaser will not be entitled to receive or retain such proceeds.

 

7.17 Transition Services and Software License. Seller and Purchaser hereby agree
to negotiate in good faith to enter into a transition services agreement and a
software license agreement as mutually agreed upon by the parties hereto before
the Closing.

 

ARTICLE VIII

 

CONDITIONS TO CLOSING

 

8.1 Conditions Precedent to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or before the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

 

(a) Subject to supplementation pursuant to Section 7.13, Seller shall be deemed
to remake the representations and warranties of Seller set forth in this
Agreement and such representations and warranties qualified as to materiality
shall be true and correct, and those not so qualified shall be true and correct
in all material respects, at and as of the Closing Date as though made on the
Closing Date, except to the extent such representations and warranties relate to
an earlier date (in which case such representations and warranties qualified as
to materiality shall be true and correct, and those not so qualified shall be
true and correct in all material respects, on and as of such earlier date);
provided however, that in the event of a breach of a representation or warranty,
the condition set forth in this Section 8.1(a) shall be deemed satisfied unless
the effect of all such breaches of representations and warranties taken together
result in a Material Adverse Effect;

 

(b) Seller shall have performed and complied with all obligations and agreements
required by this Agreement to be performed or complied with by it on or before
the Closing Date; provided however, that in the event of any failure to comply,
the condition set forth in this Section 8.1(b) shall be deemed satisfied unless
the effect of any such failure to comply results in a Material Adverse Effect;

 

31



--------------------------------------------------------------------------------

(c) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;

 

(d) the waiting period applicable to the transactions contemplated by this
Agreement under the Antitrust Laws shall have expired or early termination shall
have been granted;

 

(e) Seller shall have delivered, or caused to be delivered, to Purchaser a duly
executed and acknowledged affidavit of the appropriate Affiliate of Seller,
substantially in the form attached hereto as Exhibit A, stating that such
Affiliate of Seller is not a “foreign person” as defined in Section 1445 of the
Code;

 

(f) Seller shall have delivered, or caused to be delivered, to Purchaser an
Assignment and Assumption Agreement, a form of which is attached hereto as
Exhibit B, signed by an authorized officer of Seller;

 

(g) Seller shall have delivered, or caused to be delivered, to Purchaser a Bill
of Sale, a form of which is attached hereto as Exhibit C, signed by an
authorized officer of Seller;

 

(h) Seller shall have delivered, or caused to be delivered, to Purchaser the
Full Assignment and Assumption Agreement for Easements, a form of which is
attached hereto as Exhibit D, signed by an authorized officer of Seller;

 

(i) Seller shall have delivered to Purchaser Seller’s duly executed signature
page to the applicable Special Warranty Deed, which shall be substantially in
the form attached hereto as Exhibit E; and

 

(j) the transactions contemplated by that certain Limited Liability Company
Membership Interest and Stock Purchase Agreement dated as of the date hereof by
and between Koch Hydrocarbon Management Company, LLC and Purchaser shall be
consummated simultaneously with the Closing and the transactions contemplated
herein.

 

8.2 Conditions Precedent to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, before or on the Closing Date, of each of the following conditions
(any or all of which may be waived by Seller in whole or in part to the extent
permitted by applicable Law):

 

(a) Purchaser shall be deemed to remake the representations and warranties of
Purchaser set forth in this Agreement and such representations and warranties
qualified as to materiality shall be true and correct, and those not so
qualified shall be true and correct in all material respects, at and as of the
Closing Date as though made on the Closing Date, except to the extent such
representations and warranties relate to an earlier date (in which case such
representations and warranties qualified as to materiality shall be true and
correct, and those not so qualified shall be true and correct in all material
respects, on and as of such earlier date);

 

32



--------------------------------------------------------------------------------

(b) Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by it on or before the Closing Date;

 

(c) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;

 

(d) the waiting period applicable to the transactions contemplated by this
Agreement under the Antitrust Laws shall have expired or early termination shall
have been granted;

 

(e) Seller shall have received the Purchase Price pursuant to Section 3.2;

 

(f) Purchaser shall have delivered, or caused to be delivered, to Seller an
Assignment and Assumption Agreement, a form of which is attached hereto as
Exhibit B, signed by an authorized officer of Purchaser;

 

(g) Purchaser shall have delivered, or caused to be delivered, to Seller the
Full Assignment and Assumption Agreement for Easements, a form of which is
attached hereto as Exhibit D, signed by an authorized officer of Purchaser;

 

(h) Purchaser shall have delivered to Seller Purchaser’s duly executed signature
page to the applicable Special Warranty Deed, which shall be substantially in
the form attached hereto as Exhibit E;

 

(i) the transactions contemplated by that certain Limited Liability Company
Membership Interest and Stock Purchase Agreement dated as of the date hereof by
and between Koch Hydrocarbon Management Company, LLC and Purchaser shall be
consummated simultaneously with the Closing and the transactions contemplated
herein; and

 

(j) At least five (5) Business Days before Closing, Purchaser shall have
provided Seller an estimate by jurisdiction of the Transfer Taxes and Seller
shall have received such amounts.

 

8.3 Frustration of Closing Conditions. Neither Purchaser nor Seller may rely on
the failure of any condition set forth in Sections 8.1 or 8.2, as the case may
be, if such failure was caused by such party’s failure to comply with any
provision of this Agreement.

 

ARTICLE IX

 

INDEMNIFICATION

 

9.1 Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement shall survive the Closing
until

 

33



--------------------------------------------------------------------------------

nine (9) months after the Closing Date, except that the representations and
warranties in Sections 5.1, 5.2, 5.4, 5.19, 6.1, 6.2 and 6.5 shall survive until
the fifth annual anniversary of the Closing Date and the representations and
warranties in Section 5.9 shall survive the Closing until the expiration of the
applicable statute of limitations. All of the covenants made by each party in
this Agreement shall survive the consummation of the transactions contemplated
herein and shall continue in full force and effect after the Closing
indefinitely until all obligations with respect to any such covenants are
fulfilled in their entirety.

 

9.2 Indemnification by Seller.

 

(a) Subject to Sections 7.13, 9.1 and 9.5 hereof, Seller hereby agrees to
indemnify and hold Purchaser and its directors, officers, employees, Affiliates,
stockholders, agents, attorneys, representatives and permitted assigns
(collectively, the “Purchaser Indemnified Parties”) harmless from and against
any Losses incurred by any of the Purchaser Indemnified Parties based upon or
arising directly from (i) any breach of the representations, warranties,
covenants or agreements made by Seller in this Agreement, (ii) any Excluded
Asset or (iii) any Retained Liability.

 

(b) Purchaser acknowledges and agrees that Seller shall not have any liability
under any provision of this Agreement for any Loss to the extent that such Loss
relates to action taken by Purchaser or any other Person (other than Seller in
breach of this Agreement) after the Closing Date. Purchaser shall take and shall
cause its Affiliates to take all reasonable steps to mitigate any Loss upon
becoming aware of any event that would reasonably be expected to, or does, give
rise thereto, including incurring costs only to the minimum extent necessary to
remedy the breach that gives rise to the Loss.

 

9.3 Indemnification by Purchaser.

 

(a) Subject to Sections 9.1 and 9.5, Purchaser hereby agrees to indemnify and
hold Seller and its directors, officers, employees, Affiliates, stockholders,
agents, attorneys, representatives and permitted assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against any Losses incurred by
any of the Seller Indemnified Parties based upon or arising directly from (i)
any breach of the representations, warranties, covenants or agreements made by
Purchaser in this Agreement, (ii) any Assumed Liability or (iii) any Purchased
Asset.

 

(b) Seller shall take and cause its Affiliates to take all reasonable steps to
mitigate any Loss upon becoming aware of any event that would reasonably be
expected to, or does, give rise thereto, including incurring costs only to the
minimum extent necessary to remedy the breach that gives rise to the Loss.

 

9.4 Indemnification Procedures.

 

(a) In the event that any Legal Proceeding shall be instituted, or that any
claim shall be asserted, by any Person in respect of which payment may be sought
under Sections 9.2 or 9.3 hereof ( an “Indemnification Claim”), the indemnified
party shall promptly cause written notice in reasonable detail of the assertion
of any

 

34



--------------------------------------------------------------------------------

Indemnification Claim of which it has knowledge that is covered by this
indemnity to be forwarded to the indemnifying party. The indemnifying party
shall have the right, at its sole option and expense, to be represented by
counsel of its choice, which must be reasonably satisfactory to the indemnified
party, and to defend against, negotiate, settle or otherwise deal with any
Indemnification Claim that relates to any Losses indemnified against hereunder.
If the indemnifying party elects to defend against, negotiate, settle or
otherwise deal with any Indemnification Claim that relates to any Losses
indemnified against hereunder, it shall within ninety (90) days notify the
indemnified party of its intent to do so. If the indemnifying party elects not
to defend against, negotiate, settle or otherwise deal with any Indemnification
Claim that relates to any Losses indemnified against hereunder, the indemnified
party may defend against, negotiate, settle or otherwise deal with such
Indemnification Claim. If the indemnifying party shall assume the defense of any
Indemnification Claim, the indemnified party may participate, at its own
expense, in the defense of such Indemnification Claim; provided, however, that
such indemnified party shall be entitled to participate in any such defense with
separate counsel at the expense of the indemnifying party if, (i) so requested
by the indemnifying party to participate or (ii) in the reasonable opinion of
counsel to the indemnified party, a conflict or potential conflict exists
between the indemnified party and the indemnifying party that would make such
separate representation advisable; and provided, further, that the indemnifying
party shall not be required to pay for more than one such counsel for all
indemnified parties in connection with any Indemnification Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Indemnification Claim. Notwithstanding
anything in this Section 9.4 to the contrary, neither the indemnifying party nor
the indemnified party shall, without the written consent of the other party,
settle or compromise any Indemnification Claim or permit a default or consent to
entry of any judgment unless the claimant and such party provide to such other
party an unqualified release from all liability in respect of the
Indemnification Claim. Notwithstanding the foregoing, if a settlement offer
solely for money damages is made by the applicable third party claimant, and the
indemnifying party notifies the indemnified party in writing of the indemnifying
party’s willingness to accept the settlement offer and, subject to the
applicable limitations of Section 9.5, pay the amount called for by such offer,
and the indemnified party declines to accept such offer, the indemnified party
may continue to contest such Indemnification Claim, free of any participation by
the indemnifying party, and the amount of any ultimate liability with respect to
such Indemnification Claim that the indemnifying party has an obligation to pay
hereunder, subject to the applicable limitations of Section 9.5, shall be
limited to the lesser of (A) the amount of the settlement offer that the
indemnified party declined to accept plus the Losses of the indemnified party
relating to such Indemnification Claim through the date of its rejection of the
settlement offer or (B) the aggregate Losses of the Indemnified Party with
respect to such Indemnification Claim. If the indemnifying party makes any
payment on any Indemnification Claim, the indemnifying party shall be
subrogated, to the extent of such payment, to all rights and remedies of the
indemnified party to any insurance benefits or other claims of the indemnified
party with respect to such Indemnification Claim.

 

(b) After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the

 

35



--------------------------------------------------------------------------------

time in which to appeal therefrom, or a settlement shall have been consummated,
or the indemnified party and the indemnifying party shall have arrived at a
mutually binding agreement with respect to an Indemnification Claim hereunder,
the indemnified party shall forward to the indemnifying party notice of any sums
due and owing by the indemnifying party pursuant to this Agreement with respect
to such matter.

 

9.5 Limitations on Indemnification.

 

(a) A Purchaser Indemnified Party may assert an Indemnification Claim pursuant
to Section 9.2(a)(i) with respect to representations and warranties of the
Seller only to the extent the Purchaser Indemnified Party gives notice of the
Indemnification Claim pursuant to Section 9.4(a) before the expiration of the
applicable time period set forth in Section 9.1 for such representation and
warranty. Any Indemnification Claim not made in accordance with Section 9.4(a)
by the Purchaser Indemnified Parties on or before the applicable date set forth
in Section 9.1, and Seller’s indemnification obligations with respect thereto,
will be irrevocably and unconditionally released and waived by the Purchaser
Indemnified Parties.

 

(b) Notwithstanding the provisions of this Article IX, Seller shall not have any
indemnification obligations for Losses under Section 9.2, (i) for any individual
item where the Loss relating thereto is less than $100,000 and (ii) in respect
of each individual item where the Loss relating thereto is equal to or greater
than $100,000, unless the aggregate amount of all such Losses exceeds three (3%)
percent of the Purchase Price, and then only to the extent of such excess. In no
event shall the aggregate amount of Losses to be paid by Seller under Section
9.2 exceed ten (10%) percent of the Purchase Price.

 

(c) No representation or warranty of Seller contained herein shall be deemed
untrue or incorrect, and Seller shall not be deemed to have breached a
representation or warranty, as a consequence of the existence of any fact,
circumstance or event of which (i) is disclosed in response to another
representation or warranty contained in this Agreement or (ii) Purchaser is
aware as of the Closing Date.

 

(d) The amount of any Losses for which indemnification is provided under this
Article IX shall be net of any amounts actually recovered or recoverable by the
indemnified party under insurance policies or otherwise, and net of any Tax
benefit realized by Purchaser with respect to such Losses.

 

(e) For purposes of calculating the amount of any Losses for which
indemnification for any breach of any representation or warranty is provided
under this Article IX (but not for purposes of determining whether any
particular representation or warranty contained herein has been breached), any
materiality or Material Adverse Effect qualifications in the applicable
representations or warranties shall be ignored.

 

(f) Notwithstanding anything contained in this Agreement to the contrary,
Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges and agrees that, except for the representations and
warranties

 

36



--------------------------------------------------------------------------------

contained in Article V (as modified by the Schedules hereto), neither Seller nor
any other Person is making any express or implied representation or warranty
with respect to Seller, the Business, the Purchased Assets, the Excluded Assets,
the Assumed Liabilities, the Retained Liabilities, Seller’s Affiliates or the
transactions contemplated by this Agreement, and Seller disclaims any
representations or warranties, whether made by Seller or its Affiliates,
officers, directors, employees, agents or representatives. Any claims a
Purchaser Indemnified Party may have for breach of representation or warranty
shall be based solely on the representations and warranties of Seller set forth
in Article V (as modified by the Schedules hereto as supplemented or amended).
In furtherance of the foregoing, except for the representations and warranties
contained in Article V (as modified by the Schedules hereto), Purchaser, on
behalf of itself and each of the other Purchaser Indemnified Parties,
acknowledges and agrees that none of Seller, any of its Affiliates or any other
Person will have or be subject to any liability to a Purchaser Indemnified Party
or any other Person for, and Seller hereby disclaims all liability and
responsibility for, any representation, warranty, projection, forecast,
statement, or information made, communicated, or furnished (orally or in
writing) to Purchaser or its Affiliates or representatives, including any
confidential memoranda distributed on behalf of Seller relating to the Business
or the Purchased Assets or other publications or data room information provided
to Purchaser or its Affiliates or representatives, or any other document or
information in any form provided to Purchaser or its Affiliates or
representatives in connection with the sale of the Purchased Assets and the
transactions contemplated hereby (including any opinion, information,
projection, or advice that may have been or may be provided to Purchaser or its
Affiliates or representatives by any director, officer, employee, agent,
consultant, or representative of Seller or any of its Affiliates) or for
Purchaser’s use of any such information.

 

(g) Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges that it has conducted to its satisfaction, its own
independent investigation of the condition, operations and business of the
Business and the Purchased Assets (including all activated and deactivated
pipelines) and, in making its determination to proceed with the transactions
contemplated by this Agreement, each of the Purchaser Indemnified Parties has
relied on the results of Purchaser’s independent investigation. The disclosure
of any matter or item in any schedule hereto shall not be deemed to constitute
an acknowledgment that any such matter is required to be disclosed.

 

(h) Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, acknowledges that the properties of the Business have
asbestos-containing materials. Seller hereby disclaims all liability and
responsibility with respect to any claims or Liabilities arising therefrom or
related thereto, and Purchaser, on behalf of itself and each of the other
Purchaser Indemnified Parties, acknowledges that it shall have no claims against
Seller with respect thereto.

 

9.6 Tax Treatment of Indemnity Payments. Seller and Purchaser agree to treat any
indemnity payment made pursuant to this Article IX as an adjustment to the
Purchase Price for federal, state, local and foreign income tax purposes.

 

37



--------------------------------------------------------------------------------

9.7 NO CONSEQUENTIAL DAMAGES. NOTWITHSTANDING ANYTHING TO THE CONTRARY ELSEWHERE
IN THIS AGREEMENT OR PROVIDED FOR UNDER ANY APPLICABLE LAW, NO PARTY SHALL, IN
ANY EVENT, BE LIABLE TO ANY OTHER PERSON, EITHER IN CONTRACT OR IN TORT, FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES OF SUCH OTHER
PERSON, INCLUDING LOSS OF FUTURE REVENUE, INCOME OR PROFITS, DIMINUTION OF VALUE
OR LOSS OF BUSINESS REPUTATION OR OPPORTUNITY RELATING TO THE BREACH OR ALLEGED
BREACH HEREOF, WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES HAS BEEN DISCLOSED
TO THE OTHER PARTY IN ADVANCE OR COULD HAVE BEEN REASONABLY FORESEEN BY SUCH
OTHER PARTY (PROVIDED THAT SUCH LIMITATION SHALL NOT LIMIT SELLER’S RIGHT TO
RECOVER CONTRACT DAMAGES IN CONNECTION WITH PURCHASER’S FAILURE TO CONSUMMATE
THE CLOSING IN VIOLATION OF THIS AGREEMENT). THE EXCLUSION OF CONSEQUENTIAL,
INCIDENTAL, INDIRECT, SPECIAL OR PUNITIVE DAMAGES AS SET FORTH IN THE PRECEDING
SENTENCE SHALL NOT APPLY TO ANY SUCH DAMAGES SOUGHT BY THIRD PARTIES AGAINST A
PURCHASER INDEMNIFIED PARTY OR A SELLER INDEMNIFIED PARTY, AS THE CASE MAY BE,
IN CONNECTION WITH LOSSES THAT MAY BE INDEMNIFIED PURSUANT TO THIS ARTICLE IX.

 

9.8 EXCLUSIVE REMEDY. SELLER, ON BEHALF OF ITSELF AND EACH OF THE OTHER SELLER
INDEMNIFIED PARTIES, AND PURCHASER, ON BEHALF OF ITSELF AND EACH OF THE OTHER
PURCHASER INDEMNIFIED PARTIES, ACKNOWLEDGE AND AGREE THAT, SUBJECT TO SECTION
10.12, THE SOLE AND EXCLUSIVE REMEDY FOR ANY BREACH OR INACCURACY, OR ALLEGED
BREACH OR INACCURACY, OF ANY REPRESENTATION OR WARRANTY IN THIS AGREEMENT OR ANY
COVENANT OR AGREEMENT UNDER THIS AGREEMENT, SHALL BE INDEMNIFICATION IN
ACCORDANCE WITH THIS ARTICLE IX. IN FURTHERANCE OF THE FOREGOING, SELLER, ON
BEHALF OF ITSELF AND EACH OF THE OTHER SELLER INDEMNIFIED PARTIES, AND
PURCHASER, ON BEHALF OF ITSELF AND EACH OF THE OTHER PURCHASER INDEMNIFIED
PARTIES, HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL OTHER RIGHTS, CLAIMS AND CAUSES OF ACTION (INCLUDING RIGHTS OF
CONTRIBUTIONS, IF ANY) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS
AGREEMENT, OR THE NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT
(INCLUDING ANY TORT OR BREACH OF CONTRACT CLAIM OR CAUSE OF ACTION BASED UPON,
ARISING OUT OF OR RELATED TO ANY REPRESENTATION OR WARRANTY MADE IN OR IN
CONNECTION WITH THIS AGREEMENT OR AS AN INDUCEMENT TO ENTER INTO THIS
AGREEMENT), KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, WHICH EXIST OR MAY ARISE
IN THE FUTURE, THAT IT MAY HAVE AGAINST THE SELLER INDEMNIFIED PARTIES OR THE
PURCHASER INDEMNIFIED PARTIES, AS THE CASE MAY BE, ARISING UNDER OR BASED UPON
ANY FEDERAL, STATE OR LOCAL LAW (INCLUDING ANY SUCH LAW RELATING TO
ENVIRONMENTAL MATTERS OR ARISING UNDER OR BASED UPON ANY SECURITIES LAW, COMMON
LAW OR OTHERWISE).

 

9.9 No Transfer of Seller’s Indemnities. If Purchaser sells, assigns or
otherwise transfers, by operation of law or otherwise, all or substantially all
of the Business to any Person, other than an Affiliate of Purchaser, then
Seller’s indemnities pursuant to Section 9.2 relating to such transferred
Business, or portion thereof, shall automatically and immediately extinguish.

 

38



--------------------------------------------------------------------------------

ARTICLE X

 

MISCELLANEOUS

 

10.1 Payment of Transfer Taxes. Purchaser shall be responsible for (and shall
indemnify and hold harmless Seller and its directors, officers, employees,
Affiliates, agents and permitted assigns against) any applicable sales, use,
gross receipts, privilege, stamp, documentary, filing, recording, transfer or
similar fees or Taxes or governmental charges (including real property transfer
taxes, UCC-3 filing fees, U.S. Interstate Commerce Commission, U.S. Department
of Transportation, real estate and motor vehicle registration, title recording
or filing fees and other amounts payable in respect of transfer filings) in
connection with the transactions contemplated by this Agreement (other than
Taxes measured by or with respect to net income imposed on Seller or its
Affiliates) (collectively, “Transfer Taxes”). Seller shall file all necessary
documents (including all Tax Returns) with respect to all such amounts in a
timely manner. At Closing, Purchaser shall remit such Taxes resulting from the
transactions contemplated by this Agreement to Seller or otherwise provide for
the payment of such Taxes in a manner satisfactory to Seller. In the event
Seller receives written notice assessing Taxes from any tax authority after the
Closing Date with respect to such Taxes, Purchaser shall within ten (10) days of
receiving written notice from Seller of such Taxes, remit such amounts to
Seller.

 

10.2 Expenses. Except as otherwise provided in this Agreement, each of Seller
and Purchaser shall bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

10.3 Submission to Jurisdiction; Consent to Service of Process.

 

(a) Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereby irrevocably submit to the exclusive personal
jurisdiction of the Delaware Court of Chancery over any dispute arising out of
or relating to this Agreement or any of the transactions contemplated hereby and
each party hereby irrevocably agrees that all claims in respect of such dispute
or any suit, action or proceeding related thereto may be heard and determined in
such court. Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereby irrevocably waive, to the fullest extent permitted
by applicable Law, any objection that they may now or hereafter have to the
laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of Seller, on
behalf of itself and each of the other Seller Indemnified Parties, and
Purchaser, on behalf of itself and each of the other Purchaser Indemnified
Parties, hereto agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.

 

39



--------------------------------------------------------------------------------

(b) Each of Seller, on behalf of itself and each of the other Seller Indemnified
Parties, and Purchaser, on behalf of itself and each of the other Purchaser
Indemnified Parties, hereto hereby consents to process being served by any party
to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 10.6.

 

10.4 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) and the Confidentiality Agreement represent the
entire understanding and agreement between the parties hereto with respect to
the subject matter hereof. This Agreement can be amended, supplemented or
changed, and any provision hereof can be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including any investigation by or on
behalf of any party, shall be deemed to constitute a waiver by the party taking
such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

10.5 Governing Law. The provisions of this Agreement, all of the documents
delivered pursuant hereto, their execution, performance or nonperformance,
interpretation, construction and all matters based upon, arising out of or
related to this Agreement or the negotiation, execution or performance of this
Agreement (whether in tort or contract) shall be governed by the laws, both
procedural and substantive, of the State of Delaware without regard to its
conflict of laws provisions that if applied might require the application of the
laws of another jurisdiction.

 

10.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) when delivered personally by hand (with
written confirmation of receipt), (b) when sent by facsimile (with written
confirmation of transmission) or (c) one (1) business day after the day sent by
overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):

 

If to Seller, to:

 

Koch Pipeline Company, L.P.

Attn: President

4111 E. 37th St. North

Wichita, Kansas 67220

Fax: (316) 828-7997

 

40



--------------------------------------------------------------------------------

With a copy to:

 

Koch Industries, Inc.

Attn: General Counsel

4111 E. 37th St. North

Wichita, Kansas 67220

Fax: (316) 828-3133

 

and

 

Weil, Gotshal & Manges LLP

Attn: Glenn D. West, Esq.

200 Crescent Court, Suite 300

Dallas, Texas 75201

Fax: (214) 746-7777

 

If to Purchaser, to:

 

ONEOK, Inc.

Attn: David Kyle

100 West Fifth Street

Tulsa, Oklahoma 74103

Fax: (918) 588-7961

 

With a copy to:

 

ONEOK, Inc.

Attn: General Counsel

100 West Fifth Street

Tulsa, Oklahoma 74103

Fax: (918) 588-7971

 

10.7 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

10.8 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement.
No assignment

 

41



--------------------------------------------------------------------------------

of this Agreement or of any rights or obligations hereunder may be made by
either Seller or Purchaser, directly or indirectly (by operation of law or
otherwise), without the prior written consent of the other party hereto (other
than an assignment to an Affiliate) and any attempted assignment without the
required consents shall be void. No assignment of any obligations hereunder
shall relieve the assignor of its obligations hereunder, and any such assignor
shall remain jointly and severally liable for its obligations and the
obligations of its permitted assignee. Upon any such permitted assignment, the
references in this Agreement to Purchaser shall also apply to any such assignee
unless the context otherwise requires.

 

10.9 Non-Recourse. This Agreement may only be enforced against, and any claims
or causes of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against, the entities that are expressly identified as parties
hereto. No past, present or future director, officer, employee, incorporator,
member, partner, stockholder, Affiliate, agent, attorney or representative of
Seller or its Affiliates shall have any liability for any obligations or
liabilities of Seller under this Agreement of or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby and thereby.

 

10.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. Once signed, any reproduction of this Agreement made by reliable
means (e.g., photocopy, facsimile) is considered an original.

 

10.11 Time is of the Essence. With regard to the dates and time periods set
forth or referred to in this Agreement, TIME IS OF THE ESSENCE.

 

10.12 Specific Performance. Without limiting any other rights or remedies of the
parties under this Agreement, to the extent all of the conditions to Closing set
forth in Article VIII have either been satisfied or waived and a party to this
Agreement fails to consummate the Closing, the other party hereto shall have the
right to seek a decree of specific performance to cause the breaching party to
so consummate the Closing.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

ONEOK, INC. By:  

/s/ David Kyle

--------------------------------------------------------------------------------

Name:   David Kyle Title:  

Chairman, President and

Chief Executive Officer

KOCH PIPELINE COMPANY, L.P.

By: Koch Pipeline Company, LLC,

its general partner

    By:  

/s/ Patrick McCann

--------------------------------------------------------------------------------

    Name:   Patrick McCann     Title:   President